DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

January 7, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Connecting Kids to Coverage Outreach and Enrollment Grant Opportunity
and Important Information on Key Medicaid and CHIP Provisions of the
American Taxpayer Relief Act of 2012

We are pleased to announce that today the Centers for Medicare & Medicaid Services (CMS)
issued a solicitation for applications for Connecting Kids to Coverage Outreach and
Enrollment Grants. These grants, funded under the Affordable Care Act, continue efforts to
find and enroll eligible children in Medicaid and the Children’s Health Insurance Program
(CHIP) that were initially funded under the Children’s Health Insurance Program
Reauthorization Act of 2009 (CHIPRA). Past grant projects have demonstrated the creative use
technology to enhance outreach efforts, sponsored successful enrollment telethons, incorporated
Medicaid and CHIP sign-ups into school routines and much more. Outreach is one of the
important factors behind the strong and improving children’s Medicaid/CHIP participation rate
which, according to the Urban Institute, stands at 85.8 percent for the nation.
A total of $32 million is available for grants to states, local governments, community-based and
non-profit organizations. Indian health care providers and tribal entities also are eligible to
apply. (In addition, a separate funding opportunity exclusively for Indian health care providers
and tribal entities will be made available for outreach and enrollment grants at a later time.)
Proposals are due on February 21, 2013, with grant award notification anticipated on June 1,
2013. Grants are expected to range in size from $250,000 to $1 million for a two-year period,
beginning June 1, 2013 and ending May 31, 2015.
This round of grants (Cycle III) will support outreach strategies similar to those conducted in
previous grant cycles, and also may be used to build community-based resources for assisting
families with the application process. Proposals should focus on one of the following five areas:
1. Engaging schools in outreach, enrollment and retention activities;
2. Bridging health coverage disparities by reaching out to subgroups of children that
exhibit lower than average health coverage rates;
3. Designing and executing targeted enrollment strategies to streamline health
coverage enrollment for individuals participating in SNAP, WIC or other public
benefit programs;

CMCS Informational Bulletin – Page 2

4. Establishing and developing application assistance resources to provide high quality,
reliable Medicaid/CHIP enrollment and renewal services in local communities; and
5. Conducting training programs to equip communities to help families understand the
new application and enrollment system and to deliver effective assistance to families
with children eligible for Medicaid and CHIP.
The solicitation for the Connecting Kids to Coverage Outreach and Enrollment Grants, which
includes full instructions for how to apply, can be found at
http://www.grants.gov/search/search.do;jsessionid=7HLcQrnbZzyKpyvgJkFVpggTRFhWRfxMr
WCrdlHXmKWpNGppqZSC!-804278280?oppId=214153&mode=VIEW. CMCS will hold at
least two teleconferences to provide interested parties an opportunity to ask questions. The first
teleconference will take place on January 16, 2013, from 2 p.m. to 3 p.m. eastern time. The
dates, times, and call-in numbers for this and future teleconferences will be posted on the
InsureKidsNow.gov website at www.insurekidsnow.gov/professionals/outreach/grantees.
We encourage all eligible interested parties to apply for the Connecting Kids to Coverage
Outreach and Enrollment Grants and look forward to continuing state and community-based
efforts to ensure that all children have the health coverage and care they need.
Important Information on Key Medicaid and CHIP Provisions of the American Taxpayer
Relief Act of 2012
The American Taxpayer Relief Act (ATRA) of 2012 extended the authorization for three
Medicaid and CHIP provisions – Transitional Medical Assistance (TMA), the Qualifying
Individuals (QI) Program and also continued the state option to provide Express Lane Eligibility
(ELE) for children.
• Transitional Medical Assistance (TMA) – TMA provides certain families with continued
Medicaid coverage for at least 6, and up to 12, months after the family becomes income
ineligible for Medicaid under section 1931 due to earnings. States also have the option to
offer wraparound assistance to supplement coverage available through an employer. The
authorization for TMA was extended by Section 622 of the ATRA through December 31,
2013.
• Qualifying Individuals (QI) Program –The QI program permits states to use Medicaid
funding to assist individuals with their Medicare cost sharing obligations. The QI
program serves individuals with incomes between 120% and 135% of the federal poverty
level (FPL). Section 621 of the ATRA authorizes the QI program through December 31,
2013.
• Express Lane Eligibility (ELE) - ELE permits states to rely on findings from an Express
Lane agency to conduct simplified eligibility determinations and facilitate children’s
enrollment in Medicaid and CHIP. Section 623 of the ATRA extends the authority for
ELE for an extra 12 months, through September 30, 2014.

